                                             Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 1 of 10




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7    DENNIS NOWAK,                                       Case No. 5:20-cv-03643-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION TO DISMISS WITH LEAVE
                                                                                            TO AMEND
                                  10    XAPO, INC., et al.,
                                                                                            [Re: ECF 22]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Dennis Nowak (“Plaintiff”) sues Xapo, Inc., Xapo (Gibraltar) Limited, Indodax, and ten

                                  14   unidentified John Doe defendants (collectively, “Defendants”) for hacking into his cryptocurrency

                                  15   exchange account, stealing 500 Bitcoins, and depositing them into separate hot wallet addresses.

                                  16   Plaintiff asserts violations of (1) California Penal Code § 496 (Possession of Stolen Property);

                                  17   (2) Aiding and Abetting under 18 U.S.C. § 1030(a)(4) (the Computer Fraud and Abuse Act); and

                                  18   (3) Assisting Unlawful Access to a Computer under California Penal Code § 502 et seq. (the

                                  19   Comprehensive Computer Data Access and Fraud Act). See generally Compl., ECF 1. Xapo, Inc.

                                  20   (“Defendant”) brings this Motion to Dismiss for failure to state a claim. See Mot. to Dismiss

                                  21   (“Mot.”), ECF 22. The Court heard arguments for the Motion on November 12, 2020. Mot. Hr’g,

                                  22   ECF 45. For the reasons stated on the record and discussed below, the Motion is GRANTED

                                  23   WITH LEAVE TO AMEND.

                                  24    I.      BACKGROUND

                                  25            A. Factual Allegations
                                  26            In November 2018, unidentified hackers infiltrated Plaintiff’s account at a California

                                  27   cryptocurrency exchange and stole approximately 500 Bitcoins. Compl. ¶¶ 16-18, 20. At the

                                  28   time, the digital currency was valued at $2.3 million. Compl. ¶ 19. Plaintiff promptly hired
                                          Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 2 of 10




                                   1   investigative firm Kroll to locate the stolen cryptocurrency. Compl. ¶ 21. Kroll traced it to

                                   2   addresses owned by custodial cryptocurrency firms Indodax and “Xapo.” Comp. ¶¶ 22-25, 34.

                                   3   An investigation by Kroll also concluded that Indodax and “Xapo” employ inadequate policies

                                   4   and procedures to prevent use of their services for malicious activity. See Compl. ¶¶ 33-44.

                                   5           B. Procedural History
                                   6           On June 1, 2020, Plaintiff filed the Complaint against Defendants. See generally Compl.

                                   7   Plaintiff is a German resident. Compl. ¶ 1. Defendant Xapo, Inc. is a Delaware corporation with

                                   8   its principal place of business in California. Compl. ¶ 2. Defendants Xapo (Gibraltar) Limited

                                   9   and Indodax are foreign corporations. Compl. ¶¶ 3, 5. And the ten John Doe defendants are a

                                  10   collection of unidentified hackers. Compl. ¶ 6. On July 29, 2020, Defendant filed this Motion.

                                  11   See generally Mot. Plaintiff filed his Opposition on August 12, 2020. See generally Opp’n to

                                  12   Mot. to Dismiss (“Opp.”), ECF 26. On August 19, 2020, Defendant filed its Reply. Reply in
Northern District of California
 United States District Court




                                  13   Supp. of Mot. to Dismiss (“Reply”), ECF 28. This Court held a hearing on November 12, 2020.

                                  14   Mot. Hr’g.

                                  15    II.    LEGAL STANDARD

                                  16           A. Federal Rule of Civil Procedure 12(b)(6): Failure to State a Claim
                                  17           “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  18   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  19   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  20   729, 732 (9th Cir. 2001)). When considering such a motion, the Court “accept[s] factual

                                  21   allegations in the complaint as true and construe[s] the pleadings in the light most favorable to the

                                  22   nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.

                                  23   2008). While a complaint typically need not contain detailed factual allegations, it “must contain

                                  24   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

                                  25   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                  26   570 (2007)). A claim is facially plausible when it “allows the court to draw the reasonable

                                  27   inference that the defendant is liable for the misconduct alleged.” Id. “Threadbare recitals of the

                                  28   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.
                                                                                            2
                                             Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 3 of 10



                                                  B. Federal Rule of Civil Procedure 15(a): Leave to Amend
                                   1
                                                  Under Federal Rule of Civil Procedure 15(a), the Court should freely grant leave to amend
                                   2
                                       “when justice so requires,” keeping in mind Rule 15’s underlying purpose “to facilitate decision
                                   3
                                       on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127
                                   4
                                       (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted). When dismissing a
                                   5
                                       complaint for failure to state a claim, “a district court should grant leave to amend even if no
                                   6
                                       request to amend the pleading was made, unless it determines that the pleading could not possibly
                                   7
                                       be cured by the allegation of other facts.” Id. at 1130 (internal quotation marks omitted).
                                   8
                                           III.   DISCUSSION
                                   9
                                                  Defendant raises numerous arguments in favor of dismissing the Complaint. These mostly
                                  10
                                       center on Plaintiff’s failure to plead sufficient facts showing actionable conduct, knowledge, or
                                  11
                                       loss. See generally Mot. For the reasons discussed below, this Court largely agrees.
                                  12
Northern District of California
 United States District Court




                                                  A. Notice Requirements of Rule 8(a)(2)
                                  13
                                                  “[A] complaint which lumps together multiple defendants in one broad allegation fails to
                                  14
                                       satisfy the notice requirement of Rule 8(a)(2).” Adobe Sys. Inc. v. Blue Source Grp., Inc., 125 F.
                                  15
                                       Supp. 3d 945, 964 (N.D. Cal. 2015) (internal quotation marks and alterations omitted). Here, the
                                  16
                                       Complaint lumps together defendants Xapo, Inc. and Xapo (Gibraltar) Limited, alleging conduct
                                  17
                                       by “Xapo” without distinguishing what each entity did. Compl. ¶¶ 2-4. Xapo, Inc. and Xapo
                                  18
                                       (Gibraltar) Limited are distinct corporations, the first domestic and the latter foreign. Compl.
                                  19
                                       ¶¶ 2-3; Mot. 14-15; Reply 15. In an amended pleading, Plaintiff must identify exactly what action
                                  20
                                       each took that caused his harm, without resorting to generalized allegations against “Xapo” (or
                                  21
                                       “Defendants”) as a whole.1 See In re Nexus 6P Prod. Liab. Litig., 293 F. Supp. 3d 888, 907-08
                                  22
                                       (N.D. Cal. 2018) (requiring the plaintiff to distinguish each defendant’s conduct).
                                  23
                                                  B. California Penal Code § 496
                                  24
                                                  In Count I, Plaintiff alleges violation of California Penal Code § 496 for possession of
                                  25
                                       stolen property. Comp. ¶¶ 45-53. The elements are “(1) that the property has been stolen; (2) that
                                  26
                                  27

                                  28
                                       1
                                        Because the Complaint refers to “Xapo” throughout, this Order treats the facts alleged as if they
                                       are intended to apply to Xapo, Inc., who brought this Motion.
                                                                                       3
                                          Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 4 of 10




                                   1   the accused received, concealed or withheld it from its owner; and (3) that the accused knew the

                                   2   property was stolen.” People v. Stuart, 272 Cal. App. 2d 653, 656 (1969). The third element,

                                   3   “requires actual knowledge of or belief that the property is stolen.” U.S. v. Flores, 901 F.3d 1150,

                                   4   1161 (9th Cir. 2018) (citing People v. Tessman, 223 Cal. App. 4th 1293, 1302 (2014)).

                                   5          Here, Plaintiff suggests that Defendant’s knowledge can be inferred from its allegedly

                                   6   inadequate “Know Your Customer” (“KYC”) and “Anti-Money-Laundering” (“AML”) policies

                                   7   and procedures, claiming that, had Defendant followed reasonable compliance standards, it “knew

                                   8   or should have known” of the stolen property. Comp. ¶¶ 40-41, 51. Plaintiff argues that the

                                   9   extent of the inadequacy amounts to “willful blindness.” Opp. 8-9; see also People v. Scaggs, 153

                                  10   Cal. App. 2d 339, 352 (1957) (“[T]he requisite guilty knowledge can be inferred from

                                  11   circumstantial evidence.”). But the Complaint fails to show how Defendant’s KYC and AML

                                  12   policies and procedures amounted to the type of willful blindness contemplated by § 496, as
Northern District of California
 United States District Court




                                  13   opposed to mere negligence. See Freeney v. Bank of Am. Corp., No. CV 15-2376-JGB-PJWx,

                                  14   2016 WL 5897773, at *11-12 (C.D. Cal. Aug. 4, 2016) (holding that the plaintiff failed to plead

                                  15   the bank’s actual knowledge of converted funds despite being aware of several red flags).

                                  16          Plaintiff further argues that even if Defendant was originally unaware of the theft, it

                                  17   became aware upon receiving notice of the Complaint. Opp. 9; see also Scaggs, 153 Cal. App. 2d

                                  18   at 352 (explaining that “even though a person is not aware that property is stolen when he first

                                  19   comes into possession of it, if he subsequently learns of its stolen nature and then conceals or

                                  20   withholds it from its true owner, he is guilty of a violation of [§] 496”). But filing a complaint

                                  21   itself is insufficient to prove actual knowledge under § 496. See Kidron v. Movie Acquisition

                                  22   Corp., 40 Cal. App. 4th 1571, 1586 (1995) (finding that service of the complaint gave the

                                  23   defendant notice of a claim for fraud, not actual knowledge of the fraud itself).

                                  24          In sum, Plaintiff fails to plead sufficient facts demonstrating Defendant’s knowledge that it

                                  25   came into possession of stolen funds. Thus, Defendant’s Motion as to Count I is GRANTED

                                  26   WITH LEAVE TO AMEND.

                                  27          C. The Computer Fraud and Abuse Act (“CFAA”)
                                  28          In Count II, Plaintiff alleges aiding and abetting under 18 U.S.C. § 1030(a)(4) of the
                                                                                         4
                                          Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 5 of 10




                                   1   CFAA. Compl. ¶¶ 54-61. To succeed, Plaintiff must show that Defendant “(1) accessed a

                                   2   protected computer, (2) without authorization or exceeding such authorization that was granted,

                                   3   (3) knowingly and with intent to defraud, and thereby (4) furthered the intended fraud and

                                   4   obtained anything of value.” U.S. v. Nosal, 930 F. Supp. 2d 1051, 1058 (N.D. Cal. 2013) (citing

                                   5   LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1132 (9th Cir. 2009)) (internal quotation marks

                                   6   and alterations omitted). Plaintiff’s Complaint fails to state a claim for the reasons below.

                                   7                 1. Failure to Plead Facts with Specificity Under Rule 9(b)

                                   8          Under Federal Rule of Civil Procedure 9(b), a party must, in alleging fraud or mistake,

                                   9   “state with particularity the circumstances constituting fraud or mistake.” For CFAA claims,

                                  10   “Rule 9(b) plainly applies to § 1030(a)(4)’s requirement that the defendant’s acts further the

                                  11   intended fraud.” Oracle Am., Inc. v. Serv. Key, LLC, No. C 12-00790 SBA, 2012 WL 6019580, at

                                  12   *6 (N.D. Cal. Dec. 3, 2012). Here, Plaintiff alleges that Defendant assisted the unidentified
Northern District of California
 United States District Court




                                  13   hackers by providing them “safe havens” in its custodial vaults to hide the stolen Bitcoins and that

                                  14   Defendant “knew or should have known the property was so stolen or obtained.” Compl. ¶¶ 59-

                                  15   60. To support these allegations, Plaintiff provides conclusory statements that investigative firm

                                  16   Kroll found Defendant’s KYC and AML policies and procedures to be inadequate. See Compl.

                                  17   ¶¶ 33-42. The pleadings for Plaintiff’s CFAA claim “should include the ‘who, what, when, where,

                                  18   and how of the misconduct charged.’” In re Apple Inc. Device Performance Litig., 386 F. Supp.

                                  19   3d 1155, 1181 (N.D. Cal. 2019) (quoting Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir.

                                  20   2009)). Thus, the Complaint suffers for lack of specificity in pleading the facts.

                                  21                 2. Failure to Allege the Requisite Conduct or Intent

                                  22          The CFAA “was designed to target hacking, not misappropriation.” Koninklijke Philips

                                  23   N.V. v. Elec-Tech Int’l Co., Ltd., No. 14-cv-02737-BLF, 2015 WL 1289984, at *4 (N.D. Cal. Mar.

                                  24   20, 2015) (citing U.S. v. Nosal, 676 F.3d 854, 857 (9th Cir. 2012) (en banc)). As such, to violate

                                  25   the statute a party must “engage in the hacking, not merely benefit from its results.” Id.

                                  26   Furthermore, the “intent to defraud” element requires “knowing and specific conduct.” U.S. v.

                                  27   Nosal, 844 F.3d 1024, 1032-33 (9th Cir. 2016).

                                  28          Here, Plaintiff fails to allege that Defendant actually engaged in any hacking or that
                                                                                         5
                                          Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 6 of 10




                                   1   Defendant had the requisite knowledge of the hacking itself. See generally Compl. Instead, the

                                   2   Complaint alleges that Defendant had actual or constructive knowledge of its inadequate security

                                   3   systems, which enabled the hacking to occur. Compl. ¶¶ 33-42, 59-60. Such conduct appears

                                   4   beyond the scope of the CFAA, and Plaintiff does not cite any law to the contrary. See Opp. 5-6.

                                   5          Plaintiff attempts to circumvent the fact that Defendant apparently did not participate in or

                                   6   know about the hacking by asserting an aiding and abetting theory of liability. See Compl. ¶¶ 55,

                                   7   59. Defendant argues that the CFAA does not provide a civil cause of action for aiding and

                                   8   abetting. See Mot. 8-9; Reply 3, 7-8. Decisions on the issue are mixed. Compare COR Securities

                                   9   Holdings Inc. v. Banc of California, N.A. No. SA CV 17-1403-DOC (JCGx), 2018 WL 4860032,

                                  10   at *7 (C.D. Cal. Feb. 12, 2018) (finding that, in light of several recent Ninth Circuit decisions, the

                                  11   court was not persuaded “that legal precedent forecloses a civil aiding and abetting claim under

                                  12   [the] CFAA”) and Tracfone Wireless, Inc. v. Simply Wireless, Inc., 229 F. Supp. 3d 1284, 1296-97
Northern District of California
 United States District Court




                                  13   (S.D. Fla. 2017) (finding that a civil “defendant can be held liable under the CFAA under an

                                  14   aiding and abetting theory of liability”) with Flynn v. Liner Grode Stein Yankelevitz Sunshine

                                  15   Regenstreif & Taylor LLP, No. 3:09-CV-00422-PMP-RAM, 2011 WL 2847712, at *3 (D. Nev.

                                  16   July 15, 2011) (finding that “aiding and abetting civil liability does not exist under § 1030”) and

                                  17   Advanced Fluid Sys., Inc. v. Huber, 28 F. Supp. 3d 306, 328 (M.D. Pa. 2014) (same).

                                  18          But even if such liability exists, Plaintiff fails to allege facts demonstrating that Defendant

                                  19   aided and abetted the hacking. Plaintiff asserts instead that Defendant provided a “safe haven” for

                                  20   the stolen property in its custodial vaults. Compl. ¶ 59. But Plaintiff does not allege that

                                  21   Defendant substantially assisted in the hacking itself, the primary violation. See generally

                                  22   Compl.; see also Flynn, 2011 WL 2847712, at *3 (finding no aiding and abetting of the CFAA

                                  23   where the defendants were alleged merely to have received the hacked information and to have

                                  24   used it knowing its illicit source) (citing Ponce v. S.E.C., 345 F.3d 722, 737 (9th Cir. 2003)).

                                  25   Instead, the CFAA claim appears to rely only on Defendant’s alleged acts or omissions after the

                                  26   hacking occurred. See generally Compl.

                                  27          Thus, the Complaint fails to allege conduct or knowledge, whether direct or indirect,

                                  28   giving rise to liability under the CFAA.
                                                                                          6
                                          Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 7 of 10




                                   1                 3. Failure to Allege a Cognizable “Loss”

                                   2          The CFAA provides a civil remedy for “[a]ny person who suffers damage or loss by reason

                                   3   of a violation of this section.” 18 U.S.C. § 1030(g). “Damage” is “any impairment to the integrity

                                   4   or availability of data, a program, a system, or information.” 18 U.S.C. § 1030(e)(8). A “loss” is

                                   5   “any reasonable cost to any victim, including the cost of responding to an offense, conducting a

                                   6   damage assessment, and restoring the data, program, system, or information to its condition prior

                                   7   to the offense, and any revenue lost, cost incurred, or other consequential damages incurred

                                   8   because of interruption of service.” 18 U.S.C.§ 1030(e)(11). Additionally, a civil action for

                                   9   violating § 1030(a)(4) may be brought only if the conduct caused a “loss to one or more persons

                                  10   during any one-year period aggregating at least $5,000 in value.” Brekka, 581 F.3d at 1132; 18

                                  11   U.S.C. § 1030(c)(4)(A)(i)(I). Courts have interpreted “loss” to mean “the types of costs . . .

                                  12   related to fixing a computer.” Nexans Wires S.A. v. Sark-USA, Inc., 319 F. Supp. 2d 468, 475
Northern District of California
 United States District Court




                                  13   (S.D.N.Y. 2004), aff’d, 166 F. Appx. 559 (2d Cir. 2006); see also Delacruz v. State Bar of Cal.,

                                  14   No. 16-cv-06858-BLF, 2018 WL 3077750, at *8 (N.D. Cal. Mar. 12, 2018), aff’d, 768 F. Appx.

                                  15   632 (9th Cir. 2019).

                                  16          Here, Plaintiff alleges that he suffered the loss of the value of his 500 Bitcoins. See

                                  17   Compl. ¶¶ 18-32; Opp. 7. But losing the value of his stolen cryptocurrency is not a cognizable

                                  18   loss under the CFAA. See DCR Mktg., Inc. v. Pereira, No. 19-CV-3249 (JPO), 2020 WL 91495,

                                  19   at *2-3 (S.D.N.Y. Jan. 8, 2020) (finding that funds wrongfully transferred from the plaintiff’s bank

                                  20   accounts were not cognizable losses under the CFAA); Clinton Plumbing & Heating of Trenton,

                                  21   Inc. v. Ciaccio, Civil No. 09-2751, 2010 WL 4224473, at *5-7 (E.D. Pa. Oct. 22, 2010) (same).

                                  22          Additionally, Plaintiff claims in his Opposition that he incurred more than $5,000 in costs

                                  23   when he hired international investigative firm Kroll to trace his stolen Bitcoins. Opp. 7. While

                                  24   Plaintiff may amend his Complaint to incorporate facts demonstrating these costs, it is unclear

                                  25   how hiring an investigative firm to trace stolen funds constitutes a cognizable “loss” relating to

                                  26   computers under the CFAA. See Tyco Int’l (US) Inc. v. John Does 1-3, No. 01 Civ. 3856 RCCDF,

                                  27   2003 WL 21638205, at *1-2 (S.D.N.Y. July 11, 2003) (finding that costs incurred by hiring an

                                  28   investigative firm to locate and gather information about an unidentified hacker were not
                                                                                         7
                                           Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 8 of 10




                                   1   cognizable under the CFAA); see also Nexans Wires S.A., 319 F. Supp. 2d at 475-76 (explaining

                                   2   what alleged conduct constitutes a “loss” under the CFAA).

                                   3          In sum, Plaintiff has failed to state a claim under the CFAA. Accordingly, Defendant’s

                                   4   Motion as to Count II is GRANTED WITH LEAVE TO AMEND.2

                                   5          D. The Comprehensive Computer Data Access and Fraud Act (“CDAFA”)3
                                   6          In Count III, Plaintiff alleges violation of California Penal Code § 502 et seq. for assisting

                                   7   the unlawful access to a computer. Comp. ¶¶ 62-69. Although the Complaint does not state

                                   8   specifically which subsection of the CDAFA Defendant violated, it appears that Plaintiff is

                                   9   alleging violation of § 502(c)(6), which makes it unlawful to “[k]nowingly and without permission

                                  10   provide[] or assist[] in providing a means of accessing a computer, computer system, or computer

                                  11   network in violation of this section.”

                                  12          “The CDAFA is California’s state-law analogue to the CFAA.” Ticketmaster L.L.C. v.
Northern District of California
 United States District Court




                                  13   Prestige Ent. W., Inc., 315 F. Supp. 3d 1147, 1174 (C.D. Cal. 2018). While the CDAFA does not

                                  14   impose a minimum of $5,000 in damages, the rest of “the necessary elements of [§] 502 do not

                                  15   differ materially from the necessary elements of the CFAA.” Brodsky v. Apple Inc., 445 F. Supp.

                                  16   3d 110, 131 (N.D. Cal. 2020) (quoting Multiven, Inc. v. Cisco Sys., Inc., 725 F. Supp. 2d 887, 895

                                  17   (N.D. Cal. 2010)). Hence, the circumstances here suggest that the CDAFA claim fails for the

                                  18   same reasons that the CFAA claim does. See id. at 131 (finding the claims “rise or fall” together).

                                  19          First, because Plaintiff’s CDAFA claim “sound[s] in fraud,” it is subject to Rule 9(b)

                                  20   pleading standards. See In re Apple Inc. Device Performance Litig., 386 F. Supp. 3d at 1181

                                  21   (applying Rule 9(b)’s heightened pleading standards to the CFAA and CDAFA). Second, Plaintiff

                                  22   fails to allege that Defendant was involved in the hacking itself, directly or indirectly. See

                                  23   Claridge v. RockYou, Inc., 785 F. Supp. 2d 855, 863 (N.D. Cal. 2011) (finding that the alleged

                                  24   conduct of failing to provide a sufficiently secure computer system fell outside the scope of

                                  25   liability contemplated by § 502). Third, he fails to allege that Defendant had the requisite

                                  26
                                  27   2
                                         Because Plaintiff has leave to amend, this Court does not rule on the issue of supplemental
                                  28   jurisdiction. See Mot. 9-10; Reply 8-9.
                                       3
                                         The CDAFA is also referred to as the California Computer Crime Law (“CCCL”).
                                                                                        8
                                          Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 9 of 10




                                   1   knowledge to impose liability for assisting the hacking. See Spy Dialer, Inc. v. Reya LLC, No. ED

                                   2   CV 18-1178 FMO (SHKx), 2018 WL 3689554, at *1 (C.D. Cal. July 26, 2018) (dismissing for

                                   3   failure to show that the defendant intentionally accessed the plaintiff’s computers). Finally, while

                                   4   the CDAFA does not impose the loss minimum that the CFAA does, the issue here is not the

                                   5   amount, but whether the nature of Plaintiff’s loss is even cognizable under § 502. See Mot. 12-13;

                                   6   Opp. 12; Reply 12.

                                   7          Thus, Defendant’s Motion as to Count III is GRANTED WITH LEAVE TO AMEND.

                                   8          E. Extraterritorial Reach of State-Law Claims
                                   9          Finally, the Complaint alleges (1) that Plaintiff, a foreign resident, “maintained an account

                                  10   [holding his Bitcoins] at a Northern California-based cryptocurrency exchange,” (2) that the

                                  11   account was infiltrated by hackers, and (3) that the stolen funds were traced to hot wallet addresses

                                  12   controlled by “Xapo.” Comp. ¶¶ 1, 2, 16, 20, 24. It does not appear that these allegations show a
Northern District of California
 United States District Court




                                  13   sufficient nexus between California and Defendant’s alleged wrongful conduct. See Ehret v. Uber

                                  14   Tech. Inc., 68 F. Supp. 3d 1121, 1129-33 (N.D. Cal. 2014) (holding that the alleged facts showed

                                  15   “a sufficient nexus between California and the misrepresentations which form the basis of

                                  16   Plaintiff’s claims” because the misrepresentations at issue “emanated from California”); Warner v.

                                  17   Tinder Inc., 105 F. Supp. 3d 1083, 1096-97 (C.D. Cal. 2015) (dismissing a UCL claim for failure

                                  18   to show extraterritorial reach where the complaint did not adequately allege that the harm

                                  19   emanated from California); see also Sullivan v. Oracle Corp., 51 Cal. 4th 1191, 1206-09 (2011)

                                  20   (upholding California’s strong presumption against the extraterritorial application of California

                                  21   law). In an amended pleading, Plaintiff should clarify the Court’s extraterritorial reach over the

                                  22   state law claims.

                                  23    IV.   ORDER

                                  24          For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion to

                                  25   Dismiss is GRANTED WITH LEAVE TO AMEND. Plaintiffs shall file an amended complaint

                                  26   no later than Monday, December 21, 2020.

                                  27

                                  28
                                                                                         9
                                         Case 5:20-cv-03643-BLF Document 49 Filed 11/20/20 Page 10 of 10




                                   1   Dated: November 20, 2020

                                   2                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   3                                        United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            10
